Citation Nr: 1544616	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  14-15 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to October 1968.

These matters come before the Board of Veterans' Appeals (Board) from an August 2012 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Newark, New Jersey.


FINDINGS OF FACT

1.  The earliest clinical evidence of bilateral hearing loss disability and/or tinnitus is more than four decades after separation from service.  

2.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has bilateral hearing loss disability causally related to active service.

3.  There has been no demonstration by competent medical, nor competent and credible lay, evidence of record, that the Veteran has tinnitus causally related to active service.

4.  There is no competent credible evidence that there was a bilateral hearing loss disability or tinnitus disability to a compensable degree within one year of discharge from service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in, or aggravated by, active service, nor may it be presumed (as an organic disease of the nervous system), to have been so incurred or aggravated.  38  U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2015).

2.  Tinnitus was not incurred in, or aggravated by, active service, and may not be presumed (as an organic disease of the nervous system) to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154; 38 C.F.R. § 3.303, 3.304, 3.307, 3.309.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet.App. 112 (2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet.App. 473 (2006).  Notice was provided in April 2012 and August 2012.  

The claims file includes service treatment records (STRs) and the statements of the Veteran and his accredited representative in support of his claims.  The Board has considered the statements and perused the record for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The Board finds that adequate opinions have been obtained.  The claims file includes a VA examination report specific to the Veteran's bilateral hearing loss and tinnitus from August 2012.  The report is predicated on the Veteran's reported symptoms and clinical examination findings.  The report contains findings necessary to determine whether service connection is warranted.  Nieves-Rodriguez v. Peake, 22 Vet.App. 295 (2008).  Adequate rationale has been provided.  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.


Legal Criteria

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet.App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  

For some "chronic diseases," presumptive service connection is available.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  If not manifest during service, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and the 'chronic disease' became manifest to a degree of 10 percent within 1 year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  The term "chronic disease," whether as shown during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hearing loss disability is considered an organic disease of the nervous system.  

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).
 
Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Bilateral Hearing Loss Disability

The Veteran avers that he has bilateral hearing loss disability as a result of active service.  See VA Form 9.  The first element of a claim for service connection is that there must be evidence of a current disability.  The Board finds, for the reasons noted below, that this first element has been met. 

The Veteran underwent a VA examination in August 2012.  The examination report reflects that the Veteran reported that he has difficulty hearing others over the telephone and in places with background noise, such as a restaurant.  The Veteran reported that he constantly asks others to repeat what they have said.  The examiner, a board certified clinical audiologist, conducted a puretone threshold examination.  The results are summarized in the table below:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
30
55
65
LEFT
25
15
30
50
50

Based on the foregoing, the Veteran has a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.  

A second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's DD 214 reflects that he earned numerous medals and commendations, including the Combat Infantryman Badge (1st Award), and that his MOS was a light weapons infantryman.  The Veteran has also provided statements that he served on the battlefield without ear protection.  See VA Form 9; April 2012 Statement.  The Board has considered that in the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); Libertine v. Brown, 9 Vet.App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  

When the combat presumption has been triggered, a medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between current disability and his military service.  Dalton v. Nicholson, 21 Vet.App. 23, 40 (2007). 

However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza at 508.  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  

The final element of a claim for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury.  The Board finds, for the reasons noted below, that the third requirement for service connection has not been met.  

The Veteran underwent a medical examination in August 1966, two months prior to active service.  The Report of Medical Examination reflects the below audiometric scores in decibels:





HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
--
5
LEFT
-5
-10
-10
--
5

The Board notes that in the 1960s, the military changed its standard of measuring hearing acuity.  The American Standards Association (ASA) units were replaced with the current International Standards Organization (ISO) units.  The Veteran's Report of Medical Examination for entrance purposes was dated in August 1966; this is prior to the October 31, 1967 date on which the military was assumed to change standards.  To convert the units, the Board adds 15 decibels to 500Hz, 10 decibels to 1,000 Hz, 10 decibels to 2000 Hz, 10 decibels to 3,000 Hz., and 5 decibels to 4,000 Hz.   Thus, the Veteran's August 1966 audiometric testing results after conversion from ASA to ISO unites were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
--
10
LEFT
10
0
0
--
10

At his entrance examination, the Veteran denied "ear, nose or throat trouble" and hearing loss.  See August 1966 Report of Medical History.

The Veteran's STRs are negative for any complaints of, or treatment for, hearing loss.

Upon separation from service, the Veteran underwent another medical examination.  The September 1968 Report of Medical Examination record reflects the below audiometric scores:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
--
15
LEFT
15
15
15
--
15

Again, the Veteran denied "ear, nose or throat trouble" and hearing loss.  Underneath the audiometric scores, the examiner wrote, "No problem."

In Hensley v. Brown, 5 Vet.App. 155, 157 (1993) the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Based on the objective test results and the Veteran's denial of hearing loss and ear problems at separation, the Board finds the Veteran had normal hearing upon separation.  

The earliest clinical evidence of bilateral hearing loss is not until August 2012, at the VA examination.  This is more than four decades after separation from service.  The lapse of time between service separation and the earliest documentation of current disability is a factor for consideration in deciding a service-connection claim.  In the appropriate circumstance, VA may consider the absence of any indication of a relevant medical complaint until so relatively long after service as one factor, just not the only or sole factor, in determining whether a disease or an injury in service resulted in chronic or persistent residual disability.  See Maxson v. West, 12 Vet.App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).    

After conducting the examination and reviewing the claims file, the August 2012 examiner diagnosed sensorineural hearing loss in both the left and right ears in the frequency ranges of 500-4000 Hz and 6000Hz or higher.  However, the examiner found the Veteran's hearing loss was less likely than not (less than 50 percent probability) caused by or a result of an event in military service.  As rationale for her opinion, the audiologist noted that upon entrance in August 1966, the Veteran's hearing threshold levels were within normal limits.  The audiologist also noted that upon separation the Veteran's hearing threshold levels were within normal limits.  She concluded, "No hearing loss and or significant change in hearing occurred during military service.  There is no scientific basis for delayed or late onset of noise-induced hearing loss from episode of noise exposure some 46+ years ago."  

The Board has reviewed the accredited representative's March 2015 statement in which the representative referenced an audiogram threshold shift between entrance and separation from service.  It is not clear if the representative took into account the conversion noted above.  With the proper conversion taken into account, the greatest shift between entrance and separation examinations is 15 decibels while the smallest shifts measure 5 decibels.  However, a determination of significant threshold shift beyond normal variability caused by or a result of noise exposure while in service is made by the expert in the area (audiologist) on a case by case basis after a careful review of all evidence.  In the present case, the examiner reviewed the records, to include the entrance and separation examination findings, noted that the Veteran's hearing acuity was within normal limits on both occasions, and recognized a threshold shift.  Based on the record as a whole, the examiner found that the Veteran's threshold shift was not significant.

In conducting its review, the Board has considered the Veteran's assertions regarding the etiology of his bilateral hearing loss.  The Veteran has averred that he suffered his hearing loss as a result of noise exposure on the battle field while in service.  See VA Form 9.  The Veteran is competent to report symptoms such as difficulty hearing others and distinguishing noises in spaces with background noise.  But he has not been shown to have the experience, training, or education to render a competent medical opinion regarding the etiology of his bilateral hearing loss as it relates to age-related hearing loss, acoustic trauma hearing loss, and audiology results.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011) (indicating the determination of whether lay versus medical evidence is needed to substantiate a claim is dependent on the condition being claimed and made on an individual, case-by-case, basis).  The claims file does not contain any competent and credible evidence that the Veteran's bilateral hearing loss is related to or the result of noise exposure in service.  The Board finds that the competent and credible medical evidence and analysis from a licensed medical professional are more probative than lay statements with regard to the etiology of the Veteran's bilateral hearing loss.  Harvey v. Brown, 6 Vet.App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology).  See also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (indicating lay evidence must demonstrate some competence and affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Further concerning this, the Board also finds the Veteran less than credible as to any statement that the onset of his bilateral hearing loss was in service as he denied hearing loss upon separation.  Specifically the Board points out that he has provided imprecise statements as to when he first suffered the disability.  When filing his claim in February 2012, the Veteran listed '?' under the column for the date the disability began.  In April 2014, the Veteran wrote, "In my case my hearing loss over the years was due to this.  I just did not feel the need to report this 10 or 15 years ago, but I do so now."  While the Veteran does not provide an exact date of onset in either statement, the Board finds it reasonable to infer that the Veteran noticed his disability 10 or 15 years prior to the VA examination, approximately 1997-2002, especially given his denial upon separation and lack of clinical complaints. 

To reiterate, the Board finds the Veteran competent to relate his symptoms, but there are no clinical records supporting his contention as to a disability manifested by such in the more than four decades after service.  The Board realizes that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, although such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of appellant's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  In this present case, however, not only is there a lack of clinical documents pertaining to bilateral hearing loss or symptoms of such, but the Veteran specifically denied hearing loss upon separation and has been unable to identify when he began suffering hearing loss other than noting he believes he could have been eligible to file a claim for it between 1997 and 2002.  See Maxson at 459 (1999); See also Mense v. Derwinski, 1 Vet.App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran had failed to provide evidence demonstrating continuity of symptomatology and had failed to account for the lengthy time period following his service during which there was no clinical documentation of the claimed disorder).  Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability, the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet.App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The Board has also reviewed the Veteran's claim under an analysis for "chronic" diseases subject to presumptive service connection under 38 C.F.R. § 3.309(a) and finds that the evidence does not warrant service connection.  The Board notes there is no clinical evidence of bilateral hearing loss that manifested to a compensable degree within one year of service.

As the preponderance of the evidence is against this claim, for the reasons and bases discussed, the benefit-of-the-doubt rule is inapplicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).

Chronic tinnitus

The Veteran avers that he has tinnitus as a result of active service.  The first element of a claim for service connection is evidence of a current disability.  During the August 2012 VA examination, the Veteran reported a constant perception of tinnitus for over 20 years.  The Board notes that the Veteran is considered competent to report tinnitus.  See Charles v. Principi, 16 Vet.App. 370, 374 (2002) ("ringing in the ears is capable of lay observation").  Furthermore, the August 2012 examiner concluded that the Veteran has tinnitus.  See August 2012 VA examination report.  Thus, the Board finds the first element, the existence of a current disability, satisfied.  

A second element to a service connection claim is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  As noted above, the Veteran's statements and the commendations reflected on his DD 214 support the notion that acoustic trauma is consistent with the Veteran's service.  

The final element to a service connection claim is competent credible evidence of a correlation, or nexus, between the current disability and the in-service disease or injury.  Following an examination of the Veteran in August 2012 and a review of the entire claims folder, an audiologist concluded that the Veteran's tinnitus is at least as likely as not (50 percent probability or greater) a symptom associated with his hearing loss, as tinnitus is known to be a symptom associated with hearing loss.  Because the examiner opined that the Veteran's bilateral hearing was less likely than not caused by or a result of an event in military service, the examiner also concluded that it is less likely than not (less than 50 percent probability) that the Veteran's tinnitus was caused by or a result of military noise exposure.  As rationale for her opinion, the examiner explained that the Veteran did not sustain hearing loss while in service or secondary to military noise exposure.  The examiner judged the tinnitus to be linked to the hearing loss acquired after military service, and therefore, found it not due to service.  Because the Veteran is not service connected for hearing loss, service connection for tinnitus secondary to hearing loss is not warranted.

As was the case above with the Veteran's bilateral hearing loss, the claims file does not contain any clinical evidence of tinnitus prior to the August 2012 VA examination.  The Board acknowledges that the absence of any corroborating medical evidence supporting his assertions, in and of itself, does not render his statements incredible, but that such absence is for consideration in determining credibility.  See Buchanan at 1336. 

The Board finds that although the Veteran may be competent to state that he has ringing in the ears, he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to causation.  In the absence of demonstration of credible continuity of symptomatology, a competent clinical opinion relating the current tinnitus to service, or competent credible evidence of tinnitus within one year after separation, the Board finds that service connection is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


